

INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of ________________
between E*TRADE Financial Corporation, Inc., a Delaware corporation (the
“Company”), and ________________ (“Indemnitee”). This Agreement supersedes and
replaces all previous agreements between the Company and the Indemnitee covering
the subject matter of this Agreement.
W I T N E S S E T H:
WHEREAS, highly competent persons have become more reluctant to serve as
directors of publicly-held corporations unless they are provided with adequate
protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation.
WHEREAS, directors are increasingly being subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the corporation itself.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Nevertheless, the Board recognizes the limitations on the
protection provided by liability insurance and the uncertainties as to the scope
and level of such coverage that may be available in the future.
WHEREAS, the Company’s directors have certain existing indemnification
arrangements pursuant to the Company’s certificate of incorporation and bylaws
and may be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (“DGCL”). Nevertheless, the Board recognizes the
limitations on the protection provided by such indemnification and the
uncertainties as to its availability in any particular situation.
WHEREAS, the Board believes that in light of the limitations and uncertainties
about the protection provided by the Company’s liability insurance and existing
indemnification arrangements and the impact these uncertainties may have on the
Company’s ability to attract and retain qualified individuals to serve as
directors, the Company should act to assure such persons that there will be
increased certainty of such protection in the future.
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be adequately protected or that actions taken by the Company in the future
(including any change in the Company’s certificate of incorporation or bylaws,
or in the composition of the Board, or a change in control of the Company) could
deprive them of indemnification benefits for decisions made during their tenure
of service on the Board.


1



--------------------------------------------------------------------------------




WHEREAS, Article 5 of the Amended and Restated Bylaws of the Company empower the
Company, to the fullest extent permitted by Section 145 of the DGCL, to
indemnify directors and officers against any expenses and liabilities incurred
by them by reason of their being directors and officers.
WHEREAS, this Agreement is a supplement to and in furtherance of the certificate
of incorporation and bylaws of the Company and any resolutions adopted pursuant
thereto and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
WHEREAS, Indemnitee is concerned that the protection provided under the
Company’s liability insurance and existing indemnification arrangements may not
be adequate in the present circumstances, and may not be willing to serve or
continue to serve as a director of the Company without greater certainty
concerning such protection, and the Company desires Indemnitee to serve or to
continue to serve in such capacity and is willing to provide such greater
certainty.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
ARTICLE 1    
CERTAIN DEFINITIONS
(a)    As used in this Agreement:
“Corporate Status” means the status of a person who is or was a director,
officer, employee or agent of the Company or who is or was serving at the
request of the Company as a director, officer, employee or agent of any other
Enterprise.
“Enterprise” means any corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other person or enterprise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Expenses” means all costs and expenses (including fees and expenses of counsel)
paid or incurred in connection with investigating, defending, being a witness in
or otherwise participating in, or preparing to defend, be a witness in or
participate in, a Proceeding (or any appeal therefrom). Expenses shall include
expenses incurred in connection with any appeal resulting from any Proceeding,
including the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent.
“Liabilities” means all judgments, fines (including any excise taxes assessed
with respect to any employee benefit plan), penalties and amounts paid in
settlement and other liabilities (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such amounts)
arising out of or in connection with any Proceeding; provided that Liabilities
shall not include any Expenses.


2
    

--------------------------------------------------------------------------------




“person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.
“Proceeding” includes any threatened, pending or completed action, suit or other
proceeding (which shall include an arbitration or other alternate dispute
resolution mechanism), whether civil, criminal, administrative or investigative
in nature (including any appeal therefrom) and whether instituted by or on
behalf of the Company or any other party, in any such case, in which Indemnitee
was, is or may be involved as a party or otherwise by reason of any Corporate
Status of Indemnitee or by reason of any action taken (or failure to act) by
Indemnitee or on Indemnitee’s part while serving in any Corporate Status (in
each case, whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification or advancement of expenses can be
provided under this Agreement), or any inquiry or investigation that Indemnitee
in good faith believes might lead to the institution of any such action, suit or
other proceeding; provided that Proceeding shall not include an action, suit or
other proceeding contemplated by Section 7.07(b).
“Securities Act” means the Securities Act of 1933, as amended.
(b)    For the purposes of this Agreement:
References to the “Company” shall include, in addition to the surviving or
resulting corporation in any merger or consolidation, any constituent
corporation (including any constituent of a constituent) absorbed in a merger or
consolidation which, if its separate existence had continued, would have had
power and authority to indemnify its directors, officers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another Enterprise,
then Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the surviving or resulting corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
References to “director, officer, employee or agent” shall include a trustee,
general partner, managing member, fiduciary or board of directors’ committee
member.
References to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company or any other Enterprise
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company”.
ARTICLE 2    
SERVICES BY INDEMNITEE


3
    

--------------------------------------------------------------------------------




Section 2.01. Services by Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director of the Company, for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders Indemnitee’s resignation
or is removed.
ARTICLE 3    
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES
Section 3.01. Indemnification. (a) The Company hereby agrees to and shall
indemnify Indemnitee and hold Indemnitee harmless, to the fullest extent
permitted by applicable law, from and against any and all Expenses and
Liabilities actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf.
(a)    In addition to any right to payment established pursuant to Section 4.02,
to the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in the defense of any Proceeding or any
claim, issue or matter therein by reason of Indemnitee’s Corporate Status, the
Company shall indemnify Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is successful, on the merits or otherwise, as to one or more but less
than all claims, issues or matters in any Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter and any claim, issue or matter related to each
such successfully resolved claim, issue or matter. For purposes of this Section
3.01(b) and without limitation, the termination of any Proceeding or any claim,
issue or matter in a Proceeding by dismissal, with or without prejudice, shall
be deemed to be a successful result as to such Proceeding, claim, issue or
matter.
(b)    To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party, he shall
be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.
(c)    If Indemnitee is entitled under any provision of the certificate of
incorporation or bylaws of the Company or this Agreement to indemnification by
the Company for some or a portion of Expenses or Liabilities, but not, however,
for the total amount thereof (including by reason of the exclusions referenced
in Section 3.03) the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
Section 3.02. Advancement of Expenses. (a) The Company shall advance any
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with a Proceeding within 20 days after receipt by the
Company of a written request for advancement of expenses, which request may be
delivered to the Company at such time and from time to time as Indemnitee deems
appropriate in Indemnitee’s sole discretion (whether prior to or after final
disposition of any such Proceeding). Advances shall be made without regard to
Indemnitee’s ability to repay such amounts and without regard to Indemnitee’s
ultimate entitlement to indemnification under this Agreement or otherwise. Any
such advances shall be made on an


4
    

--------------------------------------------------------------------------------




unsecured basis and be interest free. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this Agreement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. The Indemnitee shall qualify for advances upon
the execution and delivery to the Company of this Agreement, which shall
constitute an undertaking providing that the Indemnitee undertakes to repay the
amounts advanced (without interest) to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company. No
other form of undertaking shall be required other than the execution of this
Agreement.
(a)    Indemnitee agrees that Indemnitee shall reimburse the Company for all
amounts advanced by the Company pursuant to Section 3.02 if and only to the
extent it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company for such Expenses. Notwithstanding the foregoing, if
Indemnitee seeks a judicial adjudication or an arbitration pursuant to Section
5.01(a), Indemnitee shall not be required to reimburse the Company pursuant to
this Section 3.02(b) until a final determination (as to which all rights of
appeal have been exhausted or lapsed) has been made.
Section 3.03. Exclusions. Notwithstanding any provision of this Agreement to the
contrary (including Section 3.01 and Section 3.02), the Company shall not be
obligated under this Agreement to indemnify (or advance expenses) in connection
with:
(a)    any claim made against Indemnitee (b) for an accounting of profits made
from the purchase and sale (or sale and purchase) by Indemnitee of securities of
the Company pursuant to Section 16(b) of the Exchange Act or similar provisions
of state statutory law or common law or (c) for reimbursement to the Company of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company in
each case as required under the Exchange Act; or
(d)    except for an action, suit or other proceeding contemplated by Section
7.07(b), any action, suit or other proceeding (or part thereof) initiated by
Indemnitee (including any such action, suit or other proceeding (or part
thereof) initiated by Indemnitee against the Company or its directors, officers,
employees, agents or other indemnitees), unless (i) the Board authorized the
action, suit or other proceeding (or part thereof) prior to its initiation or
(ii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law.
Section 3.04. Defense of Claims. The Company will be entitled to participate in
any Proceeding at its own expense.  The Company shall not settle any Proceeding
(in whole or in part) in any manner (including the entry of any bar order or
other order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private
Securities Litigation Reform Act), or any similar foreign, federal or state law,
rule, regulation or order) that (a) imposes any unindemnified or non-advanced
Expense, Liability or limitation on Indemnitee without Indemnitee’s prior
written consent, such consent not to be unreasonably withheld, or (b) has the
actual or purported effect of extinguishing, limiting or impairing the
Indemnitee’s rights under this Agreement. 


5
    

--------------------------------------------------------------------------------




ARTICLE 4    
PROCEDURES FOR DETERMINING ENTITLEMENT TO INDEMNIFICATION
Section 4.01. Request for Indemnification. (a) Indemnitee shall notify the
Company in writing as soon as reasonably practicable (i) after being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or (ii) if the Company has not been
previously notified, after receipt of written notice of any other matter with
respect to which Indemnitee intends to seek indemnification or advancement of
expenses under Section 3.01 or Section 3.02. The omission by Indemnitee to so
notify the Company will not relieve the Company from any liability which it may
have to Indemnitee (i) under this Agreement except and only to the extent the
Company can establish that such omission to notify resulted in actual material
prejudice to the Company or (ii) otherwise than under this Agreement.
(b)    Indemnitee may thereafter deliver to the Company a written request for
indemnification pursuant to this Agreement at such time and from time to time as
Indemnitee deems appropriate in Indemnitee’s sole discretion, which request
shall also be deemed a request for advancement of expenses under Section 3.02.
Section 4.02. Determination of Entitlement. (a) Except as otherwise provided
pursuant to Section 3.01(b) and Section 3.01(c), upon the final disposition of
the matter that is the subject of the request for indemnification delivered
pursuant to Section 4.01(b), a determination shall be made with respect to
Indemnitee’s entitlement thereto in the specific case. If a Change in Control
shall not have occurred, such determination shall be made (i) by a majority vote
of the Disinterested Directors or of a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors (in either case,
even though less than a quorum of the Board) or (ii) if there are no
Disinterested Director or the Disinterested Directors so direct, by Independent
Counsel. If a Change in Control shall have occurred, such determination shall be
made by Independent Counsel. Any determination made by Independent Counsel
pursuant to this Section 4.02(a) shall be in the form of a written opinion to
the Board, a copy of which shall be delivered to Indemnitee. Indemnitee shall
reasonably cooperate with the person or persons making such determination
including providing to such person or persons upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including fees and
expenses of counsel) incurred by Indemnitee in so cooperating with the person or
persons making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
As used in this Agreement, the following terms shall have the following
meanings:
An “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”)


6
    

--------------------------------------------------------------------------------




means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of the relevant entity, whether through
the ownership of voting securities, by contract or otherwise; or shall have such
other meaning assigned such term for the purposes of registration on Form S-8
under the Securities Act.
A “Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
1.
any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act as
modified and used in Sections 13(d) and 14(d) thereof), other than (1) the
Company or any Subsidiary Corporation, (2) a trustee or other fiduciary holding
stock of the Company under an employee benefit plan of a Participating Company,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities or (4) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company (a “Person”), becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act, a
“Beneficial Owner”), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total combined voting power of
the Company’s then-outstanding voting securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or

2.
a change in the composition of the Board such that the individuals who are
serving as members of the Board as of the date of this Agreement, together with
any new member of the Board (other than a member of the Board whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the members of the Board then
still in office who either were members of the Board on the date of this
Agreement or whose appointment, election or nomination for election was
previously so approved or recommended, cease for any reason to constitute a
majority of the number of the members of the Board then serving; or

3.
there is consummated a merger or consolidation of the Company or any Subsidiary
Corporation with any other corporation or other entity, other than (A) a merger
or consolidation immediately following which (x) the voting securities of the
Company outstanding immediately prior to such merger or consolidation continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary, at least 50% of the
combined voting power of the securities of the Company or such surviving entity



7
    

--------------------------------------------------------------------------------




or any parent thereof outstanding immediately after such merger or consolidation
and (y) the individuals who comprise the Board immediately prior thereto
constitute a majority of the board of directors of the Company, the entity
surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not included in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities;
or
4.
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company, as adjusted from time to time, immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
transactions.
“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
regulations and administrative guidelines promulgated thereunder.
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advancement of
expenses is sought by Indemnitee.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any


8
    

--------------------------------------------------------------------------------




matter material to either such party (provided that acting as an Independent
Counsel under this Agreement or in a similar capacity with respect to any other
indemnification arrangements between the Company and its present or former
directors shall not be deemed a representation of the Company or Indemnitee) or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification or advancement of expenses hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
“Participating Company” means the Company or any Parent Corporation, Subsidiary
Corporation or Affiliate.
“Subsidiary Corporation” means any present or future “subsidiary corporation” of
the Company, as defined in Section 424(f) of the Code.
(b)    If the determination is to be made by Independent Counsel, such
Independent Counsel shall be selected as provided in this Section 4.02(b). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board and be reasonably acceptable to Indemnitee), and the
Company shall give written notice to Indemnitee advising Indemnitee of the
identity of the Independent Counsel so selected. If a Change in Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee and be
reasonably acceptable to the Company (unless Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel so selected. If, within 20 days after
receipt by the Company of a request for indemnification pursuant to Section
4.01(b), no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition a court of competent jurisdiction
(or, at Indemnitee’s option pursuant to Section 5.01, an arbitration) for
resolution of any objection which shall have been made to the selection of
Independent Counsel and/or for the appointment of another person as Independent
Counsel, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel. The Company agrees to
pay the reasonable fees and expenses of any Independent Counsel appointed
pursuant to this Section and to indemnify such person against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto except for gross negligence or
willful misconduct. Upon the due commencement of any judicial proceeding
pursuant to Section 5.01(a) of this Agreement, the Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
(c)    If it is determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within 10 days after such determination.


9
    

--------------------------------------------------------------------------------




Section 4.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a) In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall be entitled to a presumption that he
is entitled to indemnification under this Agreement if Indemnitee has submitted
a request for indemnification in accordance with Section 4.01(b), and the
Company shall have the burdens of coming forward with evidence and of persuasion
to overcome that presumption.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not of itself create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a determination has been made that indemnification is
not permitted pursuant to this Agreement.
(c)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company or other Enterprise, as applicable,
including financial statements, or on information supplied to Indemnitee by the
officers of such entity in the course of their duties, or on the advice of legal
counsel for such entity or on information or records given or reports made to
such entity by an independent certified public accountant, appraiser, or other
expert selected with reasonable care by such entity. The provisions of this
Section 4.03(c) shall not be deemed to be exclusive or to limit in any way other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct to be indemnified pursuant to this Agreement.
(d)    The knowledge or actions or failure to act of any other director,
officer, employee or agent of the Company or other Enterprise, as applicable,
shall not be imputed to Indemnitee for purposes of determining Indemnitee’s
right to indemnification under this Agreement.
(e)    If a determination as to Indemnitee’s entitlement to indemnification
shall not have been made pursuant to this Agreement within 60 days after the
final disposition of the matter that is the subject of the request for
indemnification, the requisite determination of entitlement to indemnification
shall be deemed to have been made in favor of Indemnitee, and Indemnitee shall
be entitled to such indemnification, absent a misstatement of a material fact in
the information provided by Indemnitee pursuant to Section 4.01(b) and Section
4.02(a) or an omission of a material fact necessary in order to make the
information provided not misleading; provided that such 60‑day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making the determination in good faith requires such
additional time to obtain or evaluate any documentation or information relating
thereto.
ARTICLE 5    
RIGHTS TO ADJUDICATION OF ADVERSE DETERMINATION, ETC.
Section 5.01. Adjudication or Arbitration. (a) Indemnitee shall be entitled to
an adjudication (by a court of competent jurisdiction or, at Indemnitee’s
option, through an arbitration conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association) of any
determination pursuant to Section 4.02 that Indemnitee


10
    

--------------------------------------------------------------------------------




is not entitled to indemnification under this Agreement. Any such adjudication
shall be conducted in all respects as a de novo trial or arbitration on the
merits, and any prior adverse determination shall not be referred to or
introduced into evidence, create a presumption that Indemnitee is not entitled
to indemnification or advancement of expenses, be a defense or otherwise
adversely affect Indemnitee. In any such judicial proceeding or arbitration, the
provisions of Section 4.03 (including the presumption in favor of Indemnitee and
the burdens on the Company) shall apply.
(b)    Indemnitee shall also be entitled to an adjudication (by a court of
competent jurisdiction or, at Indemnitee’s option, through an arbitration as
described above) of any other disputes under this Agreement.
(c)    If a determination shall have been made pursuant to Section 4.02 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 5.01, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 4.01(b) and Section 4.02(a) or an
omission of a material fact necessary in order to make the information provided
not misleading.
(d)    In connection with any judicial proceeding or arbitration commenced
pursuant to this Section 5.01, the Company shall not oppose Indemnitee’s right
to seek such adjudication, shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding or enforceable and
shall stipulate in any such court or before any such arbitrator that the Company
is bound by all of the provisions of this Agreement.
ARTICLE 6    
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
Section 6.01. D&O Liability Insurance. (a) To the extent the Company obtains any
insurance policies providing liability insurance (“Liability Insurance”) for
directors of the Company in their capacities as directors or in any other
capacities where they are acting for or on behalf of the Company, in respect of
acts or omissions occurring while serving in any such capacity, Indemnitee shall
be covered by such insurance policies as in effect from time to time in
accordance with the applicable terms to the maximum extent of the coverage
provided under such policies for any other director.
(b)    To the extent the Company has any such liability insurance policies, the
Company shall, promptly after receiving notice of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), give notice
of such Proceeding to the insurers under such policies in accordance with the
procedures set forth in the respective policies and shall thereafter take all
necessary or desirable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies. The failure or refusal of any such insurer to
pay any such amount shall not affect or impair the obligations of the Company
under this Agreement.


11
    

--------------------------------------------------------------------------------




(c)    Upon request by Indemnitee, the Company shall provide to Indemnitee
copies of the Liability Insurance policies as in effect from time to time. The
Company shall promptly notify Indemnitee of any material changes in such
insurance coverage.
ARTICLE 7    
MISCELLANEOUS
Section 7.01. Nonexclusivity of Rights. The rights of indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled to under
applicable law, the Company’s certificate of incorporation or bylaws, any other
agreement, any vote of stockholders or resolution of directors or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under this Agreement, it is the intent of the parties hereto that Indemnitee
shall be entitled under this Agreement to the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder or otherwise shall not prevent the concurrent
assertion or employment of any other right or remedy.
Section 7.02. Subrogation, etc. (a) In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all actions necessary to secure such rights, including execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.
(b)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy or otherwise.
(c)    The Company’s obligation to indemnify or advance expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.
Section 7.03. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of


12
    

--------------------------------------------------------------------------------




indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee.
Section 7.04. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee or on
Indemnitee’s behalf, whether for Liabilities and/or Expenses in connection with
a Proceeding or other expenses relating to an indemnifiable event or transaction
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such action, suit or other proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
action, suit or other proceeding; and/or (ii) the relative fault of the Company
(and its directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s).
Section 7.05. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.
Section 7.06. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted. Unless otherwise expressly provided herein, no delay on the
part of any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
Section 7.07. Expenses. (a) The Company shall pay all costs and expenses
(including fees and expenses of counsel) incurred by the Company and Indemnitee
in connection with the preparation of this Agreement.
(b)    The Company shall indemnify and hold Indemnitee harmless from any and all
costs and expenses (including fees and expenses of counsel) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in seeking (whether
through a judicial proceeding or arbitration (including any appeal resulting
therefrom) or otherwise) to enforce any rights against the Company for
indemnification or advancement of expenses (whether under this Agreement or
otherwise) or to recover under any liability insurance policy maintained by any
person for the benefit of Indemnitee in connection with the performance of
Indemnitee’s duties for or on behalf of the Company, in each case, whether or
not Indemnitee is successful (in whole or in part) with respect to Indemnitee’s
claims. The Company shall pay (or reimburse Indemnitee for the payment of) any
such costs or expenses within 20 days after receipt by the Company of a written
request for the payment of such amounts, which request may be delivered to the
Company at such time or from time to time as Indemnitee deems appropriate in
Indemnitee’s sole discretion (whether prior to or after final disposition of any
such matter). Indemnitee shall have no obligation to reimburse any amounts paid
by the Company pursuant to this Section 7.07(b).


13
    

--------------------------------------------------------------------------------




Section 7.08. Termination. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director of the Company or (b) 1 year after the final termination
of any Proceeding then pending in respect of which the Indemnitee is granted
rights of indemnification or advancement of expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 5.01 of this Agreement
relating thereto.
Section 7.09. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered herein and
supersedes all prior oral or written understandings or agreements with respect
to the matters covered herein. This Section 7.09 shall not be construed to limit
any other rights Indemnitee may have under the Company’s certificate of
incorporation or bylaws, applicable law or otherwise.
Section 7.10. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 7.11. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand or by courier and receipted for by the party to
whom said notice or other communication shall have been directed, (b) if mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed or (c) if sent by facsimile transmission
and fax confirmation is received, on the next business day following the date on
which such facsimile transmission was sent. Addresses for notice to either party
are as shown on the signature page of this Agreement, or such other address as
any party shall have given by written notice to the other party as provided
above.
Section 7.12. Binding Effect. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving or continuing to serve as a director of the Company.
(b)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, heirs, executors, administrators or


14
    

--------------------------------------------------------------------------------




other successors. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all or a substantial part of the business or assets of the
Company, by written agreement in the form and substance reasonably satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
(c)    The indemnification and advancement of expenses provided by this
Agreement shall continue as to a person who has ceased to be a director,
officer, employee or agent or is deceased and shall inure to the benefit of the
heirs, executors, administrators or other successors of the estate of such
person.
Section 7.13. Governing Law. This Agreement and the legal relations among the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to its conflict of laws
rules.
Section 7.14. Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 5.01, the Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action, suit or other
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Chancery Court and any court to which an appeal may be
taken in such action, suit or other proceeding (the “Delaware Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court for purposes of any action, suit or other proceeding arising
out of or in connection with this Agreement, (iii) waive any objection to the
laying of venue of any such action, suit or other proceeding in the Delaware
Court, and (iv) waive, and agree not to plead or to make, any claim that any
such action, suit or other proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.
Section 7.15. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.
Section 7.16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
Section 7.17. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa


15
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
E*TRADE FINANCIAL CORPORATION
By:
 
 
 
 
 


Address:
                
                
Facsimile:


With a copy to:


Address:
                


Facsimile:


 





[_________________________]
 
Print Name:


Address:
                    
Facsimile:


With a copy to:


Address:
Facsimile:









16

